The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 11-09-2021, amending claims 1, 6-7, 10, 15, and 20; consequently, claim(s) 1-20 is/are pending. This application has PRO 62/863,567 06/19/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.







Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system claims (claims 1-9), method claims (15-20) and system claims (claims 10-14) are directed to at least one potentially eligible category of subject matter. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-17 is satisfied. 
The subsequent analysis pertains to system claims (claims 1-9), method claims (15-20):
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Certain Methods of Organizing Human Activity” since the claims set forth steps for commercial or legal interactions (i.e., advertising, marketing or sales activities); the limitations reciting the abstract idea are indicated in bold below:
“receiving information  … from a user” …based in part on the received information …, determining a location of a user… determining a status of the user… selecting a representative…based on …status…. dispatching … representative to the determined location” (Data gathering of initial receiving and limitations subsequent “dispatching …”limitation steps describing managing marketing or sales activities associated with behavior or interactions associated with providing service to a customer user, directed to managing the user-merchant interactions (e.g., social activities, following rules or instructions) between people and providers of said service, is part of the abstract idea falling under “Certain Methods of Organizing Human Activity)
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claims 1, 15, recite the additional elements of “… memory”; … “ … processors”; “… and a “user-interest model” ” and “…, for receiving information and determining locations associated with providing targeted service to a user. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As identified in Step 2A Prong Two, the additional elements identified in independent claims 1, and 15 have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers, including “generic” processors - see Applicant specification, ¶¶4, 8]. Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-9, and 16-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to either recite additional details that fall within the scope of the abstract idea itself, or include additional elements that amount to using a generic computer to tie the abstract idea to a particular technological environment which, as noted above, is not enough to amount to a practical application or significantly more. Dependent claims 2-9, and 16-20 have been found to merely refine the abstract idea with details/steps that fall within same “Certain methods of organizing human activity” abstract idea grouping discussed above in the analysis of independent claim 1, 15 along with, at most, other abstract ideas. For example, claims 2-9, and 16-20 recite the following limitations: “wherein the user-interest model is generated by using one or more machine learning or artificial intelligence-based techniques …”, which corresponds to a high-level recitation as disclosed in the applicant’s specification, at least ¶¶43, 62, which further narrow the abstract idea recited in independent claims 1, 15 by reciting additional details or steps that set forth activities for managing marketing or sales activities associated with behavior or interactions associated with providing or targeted service associated with identified needs of a user (e.g., social activities, following rules or instructions) between people and providers of said services, any additional elements amounting to using a generic computing elements or software to tie the abstract idea to a particular technological environment, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

The subsequent analysis pertains to system claims (claims 10-14):
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Certain Methods of Organizing Human Activity” since the claims set forth steps for commercial or legal interactions (i.e., advertising, marketing or sales activities); the limitations reciting the abstract idea are indicated in bold below:
“receiving information [associated with an employee]  …” …based in part on the received information …, determining a location of ... employee… store the … location and … times for the employee … retrieve a schedule [associated with the employee] … based on determined location and one or more times for the employee [associated with a task] … determine an amount of time the employee spent performing … determining … amount of time is above a threshold time… schedule the employee for training on the task” (Data gathering of initial receiving and limitations subsequent “training …” limitation steps describing managing service activities associated with behavior or interactions associated with providing training to a an employee, directed to managing interactions (e.g., social activities, following rules or instructions) between service merchants and employee of said service, is part of the abstract idea falling under “Certain Methods of Organizing Human Activity)
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claims 10, recites the additional elements of “… memory”; … “ … processors”; “computing device associated with an employee” “… and a “user-identification module” ” and “…, for receiving information and determining locations associated with providing targeted service to a customers of the merchant service provider to manage times apportioned to tasks to ensure a threshold quality of service. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As identified in Step 2A Prong Two, the additional elements identified in independent claims 10, has been evaluated, but fails to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers, including - see Applicant specification, ¶¶4, 8]. Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 11-14 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to either recite additional details that fall within the scope of the abstract idea itself, or include additional elements that amount to using a generic computer to tie the abstract idea to a particular technological environment which, as noted above, is not enough to amount to a practical application or significantly more. Dependent claims 11-14 have been found to merely refine the abstract idea with details/steps that fall within same “Certain methods of organizing human activity” abstract idea grouping discussed above in the analysis of independent claim 10, along with, at most, other abstract ideas. For example, claim(s) 11-14 recite the following limitations: “updating timesheets [associated with a schedule] … and “training sessions”, which further narrow the abstract idea recited in independent claim(s) 10, by reciting additional details or steps that set forth activities for managing human resource training activities associated with behavior or interactions associated with providing or targeted service associated with identified needs of a user of a service (e.g., social activities, following rules or instructions) between employees and merchant service providers of services, any additional elements amounting to using a generic computing elements or software to tie the abstract idea to a particular technological environment, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger (US 2020/0005356) in view of O’Malley (US 2015/0356569), and further in view of Hunter (US 10,360,593).
Regarding claim(s) 1, 15, Greenberger discloses: A system for proving location aware services comprising, A method for providing location aware services comprising (i.e., one or more processors implementing instructions, modules, instantiated in memory, consistent with Applicant specification, ¶5-6) [¶¶3-4: program instructions executed by processors and memory for storing said instructions]:
one or more processors; [¶¶3-4: A system including program instructions executed by processors and memory for storing said instructions for performing a method]

a memory communicably coupled to the one or more processors and storing: a user-identification module including instructions that when executed by the one or more processors cause the one or more processors to [¶¶3-4]: 
receive information from a computing device associated with a user (i.e., receiving past data associated with location of users and associated with recognition or identification of users via facial recognition, consistent with Applicant specification, ¶60); [¶33: having “location data that specifies a location of users … over time” used to locate users using “GPS based” services and tied to “facial recognition” technologies for identifying said users]

based in part on the received information, retrieve a profile associated with the user (i.e., retrieving data associated with a user’s past interactions with a system, a profile, and said data includes location data); [¶33: having “location data that specifies a location of users … over time” used to locate users using “GPS based” services and tied to “facial recognition” technologies for identifying said users, encapsulated within a “Data repository”, user ‘s [such as customers of a retail venue] data records or profiles being stored in said repository, as depicted in ¶28]and

based in part of the received information, determine a location of the user; [¶33: a “Data repository”, a profile, having “location data that specifies a location of users … over time” used to locate users using “GPS based” services and tied to “facial recognition” technologies for identifying said users, and a historical record, including “timestamp[s]” associated with locations visited by a user(s) within a location, a profile specifically “specifying identification of the user at the location”, and wherein the Data repository includes decision data structures that determine a mobile user device location, and based on said location, sending a notification] and

a user-experience module including instructions that when executed by the one or more processors cause the one or more processors to [¶¶3-4: A system including program instructions executed by processors and memory for storing said instructions for performing a method]: 
retrieve a user-interest model (i.e., wherein a user interest model includes employing a predictive model for providing product notifications based on a user’s past interaction profile, including historical purchase transactions associated with the predictive model, trained by machine learning mechanisms, consistent with Applicant’s specification, ¶62); [¶59: employing a “mapping of triggering actions”, wherein actions of a “mappings between product interaction conditions and actions” are updated in association with a decision data structure, encompassed within a Data repository user profile, using machine learning mechanisms, as depicted in ¶61]

based in part on the user-interest model and the profile, predict one or more products that the user will purchase (i.e., providing notification based on a user profile and predicted model, and triggered actions using a model trained by a machine learning model, to provide product notifications based on a user’s actions matching a triggering criteria); [¶59: “predict[ing] a purchase that can be made by [a] patron [a customer user]”, by way of example, as depicted in ¶65, providing a consumer a “push notification” based on the customer’s profile and actions meeting a triggering criteria of a predictive model]






Regarding [g], Greenberger discloses alerting an employee of a nearby customer [¶69]; Greenberger does not explicitly disclose, as disclosed by O’Malley:
determine a status of the user using the profile (i.e., providing differentiated services to an identified user based on whether they are a high-priority customer or not, consistent with Applicant specification, ¶39); [¶413: providing differentiated queue treatment to a customer depending on whether or not the customer is identified as a special customer or not]

select a representative of a plurality of representatives based on the determined status; [¶413: providing differentiated queue treatment to a customer depending on whether or not the customer is identified as a special customer or not, providing an “employee assigned to help” the customer, as depicted in ¶415]
dispatch the selected representative to the determined location of the user (i.e. prompting a retailer’s employee to relocate to a physical location currently inhabited by a customer); [¶413: providing differentiated queue treatment to a customer depending on whether or not the customer is identified as a special customer or not, providing an “employee assigned to help” the customer, as depicted in ¶415, and as depicted in ¶411, “locates Seeker [a customer]”, and “arrive[s] … at Seeker’s location”, and helps the seeker regarding for example a “question(s) [regarding for example, a product]”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Greenberger to include the aforesaid mechanism(s) [g]-[i] as taught by O’Malley. One of ordinary skill would have been so motivated to include said mechanism(s) to improve a customer’s experience in a retail establishment by identifying a product or service associated with a real time offer notification, providing targeted real-time assistance from a retail employer in accessible physical proximity to a customer in need of product or service assistance. [¶¶411-416]

Regarding [j], Greenberger-O’Malley as a combination discloses, Greenberger disclosing: providing information regarding the determined one or more products or services to a representative (i.e., alerting a retailer with information about a customer needing help in association with a viewed product); [¶69: providing geographical information “alert[ing] an employee of the location of a needy customer” who is currently “viewing a product, and viewing product reviews”]; however said combination does not explicitly disclose, as disclosed by Hunter:
provide information regarding predicted about the user to the selected representative, wherein the information about the user includes a photograph of the user (i.e., alerting a retail employee agent(s) of a consumer user’s presence in a location, and providing the agent with a photograph of the customer to meet the product recommendations desirable to a consumer user present within a retail establishment); [97:35-46, 111:50-58]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Greenberger and O’Malley to include the aforesaid mechanism(s) [j] as taught by Hunter. One of ordinary skill would have been so motivated to include said mechanism(s) to improve a customer’s experience in a retail establishment by facilitating friendly and targeted engagement with a customer by a retail store’s agents, “enable the retail store's agents to address, identify, and/or approach the customer with confidence, such as location information ( e.g., the customer is within proximity of a certain marketing area), photographic information of the customer (e.g., Facebook imagery, driver's license photo, previous security footage from store surveillance, etc.), signature samples from previous transactions, and audio samples of the customer's voice. For example, the local computing device may receive a photo of the customer and instructions for a salesman to go assist the customer ("Go find Mr. X at Aisle A")”. [97:35-46]

Regarding claim(s) 2, 16, Greenberger-O’Malley-Hunter, as a combination discloses: The system of claim 1, Method of 15. Greenberger discloses: wherein the location is a location within a retail establishment, and the determined location of the user comprises a location near or within the retail establishment.[¶24: wherein location is “within a venue [of a plurality of “various locations”]” and wherein the location is a “retail venue”, as depicted in ¶27]Regarding claim(s) 3, 17,  Greenberger-O’Malley-Hunter, as a combination discloses: The system of claim 2, Method of 16. Greenberger discloses: wherein the user profile comprises one or more of a transaction history, complaint history, or request history of the user with respect to the retail establishment (i.e., contained within the Data Repository, a container for encapsulating historical data including interactions associated with purchase). [¶61: mappings for product interaction conditions and user actions, including purchases, as depicted in ¶62, are updated using machine learning mechanisms, in association with a decision data structure, encompassed within a Data repository user profile]Regarding claim(s) 4, 18, Greenberger-O’Malley-Hunter, as a combination discloses: The system of claim 1, Method of 16. Greenberger discloses: wherein the user-interest model is generated using one or more machine learning or artificial intelligence-based techniques (i.e., employing a machine learning mechanisms such as reinforcement learning to generate a predictive model to predict mappings between optimal actions associated with consumer). [FIG 11B: iteratively employing machine learning using interaction data and associated purchase data for continuous updates to a predictive model mapping an optimal action(s), such as an advertisement(s) notification such as a pushed coupon(s) to provoke a purchase, based on training that indicates that said action(s) have been shown to cause past purchases, as depicted in ¶62, in association with “positive or negative feedback”]







Regarding claim(s) 5, 19, Greenberger-O’Malley-Hunter, as a combination discloses: The system of claim 1, Method of 18. Greenberger discloses: wherein the user-experience module further includes instructions that when executed by the one or mores processors cause the one or more processors to: 
based in part on the user-interest model and the profile, determine one or more offers for the user (i.e., based on a predictive model trained by machine learning mechanisms, including reinforcement learning, generating continuously updated mappings between product interactions and actions); [¶59: a “push notification” coupon actions developed by training actions corresponding to notifications, wherein actions that meet a threshold “triggering criteria”, correspond to optimal actions to trigger a particular notification]and

push the one or more offers to the computing device associated with the user; [¶59: a “push notification” coupon action provided to a customer user pursuant to a customer meeting a threshold triggering criteria; also see FIG 8 for visual representation of push notification to a customer device “700”, also depicted as “130”]



Regarding claim(s) 6, 20, Greenberger-O’Malley-Hunter, as a combination discloses: The system of claim 1, The Method of 18. O’Malley discloses: wherein the user-experience module further includes instructions that when executed by the one or more processors cause the one or more processors to: 
based on the profile, determine one or more items waiting for the user (i.e., a profile linked to a high-priority customer, such as a loyal customer in a waiting state associated with an item); [¶411: “employee”, a representative of a brick-and-mortar establishment, seeing a time in queue, and an item, such as a “last item” viewed by a customer, a “Seeker999” , a “loyal” customer, and shopper, as depicted in ¶296] and 

dispatch the selected representative with the determined one or more items to the determined location of the user (i.e. prompting a retailer’s employee to relocate to a physical location currently inhabited by a customer); [¶413: providing differentiated queue treatment to a customer depending on whether or not the customer is identified as a special customer or not, providing an “employee assigned to help” the customer, as depicted in ¶415, and as depicted in ¶411, “locates Seeker [a customer]”, and “arrive[s] … at Seeker’s location”, and helps the seeker regarding for example a “question(s) [regarding for example, a product]”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Greenberger to include the aforesaid mechanism(s) [a]-[b] as taught by O’Malley. One of ordinary skill would have been so motivated to include said mechanism(s) to improve a customer’s experience in a retail establishment by reducing the queue wait time required for a customer to execute a sales purchase decision, associated with a product or service, in real time, reducing commerce frictions to a purchase, by providing real-time employee help dispatches at a point of decision. [¶413-416, 482]

Regarding claim(s) 7, Greenberger-O’Malley-Hunter, as a combination discloses: The system of claim 1, Method of 18. O’Malley discloses: wherein the user-experience module further includes instructions that when executed by the one or more processors cause the one or more processors to: 
move a queue location for the user based on the determined status (i.e. a time in queue); [¶413: providing differentiated queue treatment to a customer depending on whether or not the customer is identified as a special customer or not]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Greenberger to include the aforesaid mechanism(s) [a] as taught by O’Malley. One of ordinary skill would have been so motivated to include said mechanism(s) to improve a customer’s experience in a retail establishment by reducing the queue wait time required for a customer to execute a sales purchase decision, associated with a product or service, in real time, reducing commerce frictions to a purchase, by providing real-time employee help dispatches at a point of decision. [¶413-416, 482]

Regarding claim(s) 8, Greenberger-O’Malley-Hunter, as a combination discloses: The system of claim 1. Greenberger discloses: wherein the user-identification module further includes instructions that when executed by the one or more processors cause the one or more processors to: 
receive information associated with one or more beacons (i.e., receiving interaction data from beacon sensors, including cameras); [¶56: receiving “product interaction data [and “video data of locations”]” from “beacon zone sensor[s]”, and “GPS based locating services”, as depicted in ¶33, that “specifies a location of users” associated with contact with said sensors, which “determine a current location” of client computers such as customers of a retail establishment, as depicted in ¶24, wherein RFID sensors are employed for said determining, based on “radio signals”] and 

based on the information received from the computing device associated with the user and the information associated with the one or more beacons, determine the location of the user (i.e., determining locations of a user(s) based on radio signals associated with beacon sensors); [¶33: using beacon sensors, such as cameras and/or GPS devices to “determine a current location” of client computers such as customers of a retail establishment, as depicted in ¶24, wherein RFID sensors are employed for said determining, based on “radio signals obtained by connecting nodes … [w]ithin a venue”]

Regarding claim(s) 9, Greenberger-O’Malley-Hunter, as a combination discloses: The system of claim 1. Greenberger discloses: wherein the information from the computing device associated with the user is received from a loyalty application executed by the computing device associated with the user (i.e. employing a retailer app, associated with loyalty mechanisms employed by vendors or retailers as a form of opt-in, wherein by possessing, for example, a loyalty card, a customer agrees to exchange data with the vendor for loyalties, including coupons or promotions). [¶44: vendor provide actions such as a presentment of coupons to a user mapped to a user's predicted triggers, said triggers mapped to customer user actions, or “triggering event data” in specific “zones”, locations of a venue, event data such as a customer user’s use of a retailer app to perform a “search”, said app rewarding use of the app and location information, with a push notification “vend[or] coupons or promotions”, said push occurring after the customer has been for a “predetermined time period”; see also ¶28, which discusses vendor loyalty cards and associated customers exchange of data for loyalty; additionally, see claims 15-17]




Claim(s) 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Azar (US 2015/0235161) in view of Robinson (US 2016/0171577) and further in view of Setchell (US 2019/0164098).
Regarding claim(s) 10, Azar discloses: A system for proving location aware services comprising (i.e., one or more processors implementing instructions, modules, instantiated in memory, consistent with Applicant specification, ¶5-6) [¶67: processor for implementing instructions on memory for implementing method]: 
one or more processors; [¶67: processor for implementing instructions on memory for implementing method]
a memory communicably coupled to the one or more processors and storing [¶67: processor for implementing instructions on memory for implementing method]: 
a user-identification module including instructions that when executed by the one or more processors cause the one or more processors to [¶67]: 
for each employee of a plurality of employees associated with an entity: receive information from a computing device associated with the employee (i.e., receive identifying information from an employee mobile device); [¶37: receive identifying employee device information and Wi-Fi access point information] and

based in part of the received information, determine a location of the employee at one or more times (i.e., employing Wi-Fi access point of a retail establishment and triangulation mechanisms to determine Wi-Fi and employee mobile device connected to Wi-Fi); [¶37: receive identifying employee device information and Wi-Fi access point information to “triangulate the location of the employee device”] and

an employee-management module including instructions that when executed by the one or more processors cause the one or more processors to [¶67]:
for each employee of the plurality of employees [¶67]: 
store the determined location and one or more times for the employee (i.e., tracking a employee based on identifying information transmitted by the employee device); [¶37: receive identifying employee device information and Wi-Fi access point information to “triangulate the location of the employee device”]

based on the retrieved schedule and the determined location of the employee at the one or more times, determine compliance or noncompliance of the employee with respect to the retrieved schedule (i.e., tracking of adherence of compliance of employee times within a plurality of zones within a retail establishment at one or more times to facilitate scheduling of workers are “assigned” (i.e., scheduled) based on said tracking, tracking when an employee was on duty within particular zones, wherein is construed to be a comparison between assigned or scheduled times and tracked times within a plurality of locations or zones); [¶39: “tracking … to identify the length of time a device was within a specific zone of the retail environment and “adherence to the station they are assigned [or scheduled]” to the station the employee is assigned, said tracking employed for “[re-]scheduling and personnel deployment for workers”, as depicted in ¶45]

based on the determined location and one or more times for the employee and a location associated with a task, determining an amount of time the employee spent performing the task (i.e., track employee actions within time zones including time and locations and activities performed with customers, etcetera); [¶¶37, 55-56: “track employee device” including “locations” and “employee activity” within these locations and “times” within said locations]

Regarding [g], Azar discloses a tracking of times within a plurality of zones within a retail establishment at one or more times (i.e., tracking when an employee was on duty within particular zones to which the employee was “assigned” or scheduled, as elucidated above in [e] ); [¶39: “tracking … to identify the length of time a device was within a specific zone of the retail environment] though it does not explicitly disclose, as disclosed by Robinson:
retrieve a schedule associated with the employee, wherein the schedule includes scheduled locations for the employee at one or more times (i.e., explicitly having a work “schedule”); [¶63: having an employee’s “work schedule”] and
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Azar to include the aforesaid mechanism(s) [g] as taught by Robinson. One of ordinary skill would have been so motivated to include said mechanism(s) to utilize Azar’s strengths in using tracking of employee locations to “scheduling and personnel deployment for workers” [Azar,¶45], in conjunction with Robinson’s retrieved work schedules and determined comparisons of the schedules with the actual tracked patterns of employee locations within a plurality of zones to produce optimal schedules based on said tracking and an established work schedule. [¶104]

Azar and Robinson do not explicitly disclose, as disclosed by Setchell:
determining that the amount of time is above a threshold time (i.e., having a threshold time associated with tasks executed by employees); [¶17: having a “threshold time” associated with “time to start tasks” and “time to complete task[s]” ] and

in response to the determination that the amount of time is above the threshold time, scheduling the employee for training on the task; [¶17: having a “threshold time” associated with “time to start tasks” and “time to complete task[s]” and sending a “notification to inform store manage[ment” in keeping with “properly training employees” as disclosed in ¶3]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Azar and Robinson to include the aforesaid mechanism(s) [h]-[i] as taught by Setchell. One of ordinary skill would have been so motivated to include said mechanism(s) to rapidly arrest wait times and provide prompt training to meet the needs of employees as directed to optimizing a customer’s experience in a retail facility. [¶¶3, 17]

Regarding claim(s) 11, Azar-Robinson-Setchell as a combination discloses: The system of claim 10. Azar discloses: wherein the employee-management module further includes instructions that when executed by the one or more processors cause the one or more processors to: 
receive information indicative of customer demand (i.e., tracking demand associated with measured number of interactions within zones and associated with how customers shop); [¶44: “determin[ing] the optimal times of day to staff”, based on “how customers shop”] and 
based on the determined compliance or non-compliance of the employees and the information indicative of customer demand, make one or more changes to the schedules associated with one or more employees of the plurality of employees (i.e., scheduling and deployment of workers based on evaluations of demand corresponding to interaction and how people shop); [¶45: determining “[re-]scheduling and personnel deployment for workers”, based on determin[ing] the optimal times of day to staff”, based on “how customers shop”, as depicted in ¶44]Regarding claim(s) 12, Azar-Robinson-Setchell as a combination discloses: The system of claim 10. Azar discloses: wherein the employee-management module further includes instructions that when executed by the one or more processors cause the one or more processors to: update a timesheet associated with an employee of the plurality of employees based on the determined location of the employee at the one or more times (i.e., tracking times of employees at a plurality of location within a retail establishment). [¶39: “tracking … to identify the length of time a device was within a specific zone of the retail environment and “adherence” to the station the employee is assigned, said tracking employed for “scheduling and personnel deployment for workers”, as depicted in ¶45]Regarding claim(s) 13, Azar-Robinson-Setchell as a combination discloses: The system of claim 10. Azar discloses: wherein the employee-management module further includes instructions that when executed by the one or more processors cause the one or more processors to: 
determine an average amount of time spent performing one or more activities by the employees of the plurality of employees based on the determined locations of the employees at the one or more times (i.e., tracking the amount of time or engagement rate of the employees with customers); [¶43] and 
schedule one or more training sessions for the one or more activities based on the determined average amount time spent performing the one or more activities (i.e., improving demonstrations, to attract additional customers); [¶52]
Regarding claim(s) 14, Azar-Robinson-Setchell as a combination discloses: The system of claim 10. Azar discloses: wherein the employee management module further includes instructions that when executed by the one or more processors cause the one or more processors to [¶67]: 
identify a customer; (i.e. identify a customer); [FIG 5]
determine an employee of the plurality of employees that previously worked with the identified customer; [¶41: determine employees who have “interacted” with customers] and
dispatch the determined employee to the identified customer [¶17: in association with a “particular product” a customer is interested in, improving a customer’s retail experience by “target[ed] assistance and real time offers” from an employee, based on the customer’s location and activity and knowledge that the customer has not received an interaction with an employee, prompting the employee’s targeted assistance, including the presentation of a promotion to a customer or other assistance, as depicted in ¶¶41-42, and wherein assistance may include “movements of the … employee across the store, and customer interactions”, as depicted in ¶66, by prompting or dispatching the employee to assist the customer at a specific position, as depicted in claim 4] 
Response to Arguments
Applicant’s contentions, filed November 09, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. § 101 on page 8 and 103 on pages 8-11 have been fully considered.

Rejection of Claims under 35 U.S.C. § 101 
Applicant’s contends without an a prima facie argument supported with facts but rather by states a conclusion that the amended claims overcome the 101 rejection, and are not drawn to an abstract idea, and even if they were additional features added in amendments to the claims impose meaningful limits on practicing the abstract idea; this is not the case. As detailed in the updated 101 rejections, the additional elements added to the claims fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions to perform the abstract idea, which merely serves to link the use of the judicial exception to a particular environment and “[f]urthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment”.
Consequently, claims 101 rejections of claims 1-20 are maintained.

Rejection of Claims under 35 U.S.C. § 103 
Applicant’s contentions with regard to amendments to the claims, 1-9, and 15-20, and 10-14 have been considered:
With regard to Applicants contention regarding the prior art not disclosing claims 1-9, and 15-20’s limitations:
“determining a status of the user using the profile”; and
“selecting a representative of a plurality of representatives.
This is not the case.
“determining a status of the user using the profile”; is disclosed by O’Malley (i.e., providing differentiated services to an identified user based on whether they are a high-priority customer or not, consistent with Applicant specification, ¶39); [¶413: providing differentiated queue treatment to a customer depending on whether or not the customer is identified as a special customer or not]

“selecting a representative of a plurality of representatives - is disclosed by O’Malley, [¶413: providing differentiated queue treatment to a customer depending on whether or not the customer is identified as a special customer or not, providing an “employee assigned to help” the customer, as depicted in ¶415]

With regard to Applicant’s contents with regard to claim’s 10’s limitation “in response to the determination that the amount of time is above the threshold time, scheduling the employee for training on the task”, change in grounds of rejections pursuant to Applicant amendments to said claims render contentions moot. 







Conclusion
AS PREVIOUSLY FURNISHED TO THE APPLICANT, The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: Pena (US 10,237,256): matching customer contextual information, geo-fencing, and employment of beacons in meeting a customer’s relevant needs, including retail entity employees – as relates to claims 1/15/10, and NPL, Striker: employing RFID sensors in meeting customized retail shopping customer needs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682